Title: Certificate for Tobias Lear, 25 March 1793
From: Washington, George
To: Lear, Tobias



[Philadelphia, 25 March 1793]

I do hereby certify that I have examined the Accounts which have been kept by Mr Tobias Lear, on my behalf, from the commencement of my Administration of the Government of the United States down to the 31st day of December One thousand seven hundred and ninety two—as will appear by the Journal & Ledger which contain them—and that I am perfectly well satisfied with the clearness and justness of them.
Given under my hand in the City of Philadelphia this 25th day of March 1793.

Go: Washington

